Treat, D. J.
The defendant pleads the statute of the state which requires suit to be brought within five years from date of cause of action accrued. • v
The state statute does not apply, inasmuch as congress has fixed the date in patent cases whereof the federal government has exclusive jurisdiction. It is contended that the congressional limitation has been repealed. If so, no limitation would prevail, except as by the state statute. Without repealing what has been so ably consid-. ered by other United States courts, it is held that the federal statute in this respect has not been repealed so as to relieve either of the parties to this case from the federal limitation of six years. The plea, therefore, is bad, but the petition is very indefinite.
As the case is presented, the defendants, if they desire to set up that the claim is barred by the federal statute, must aver the period of six instead of five years.
Demurrer is sustained.*

Act of July 8, 1870, § 55; Rev. St. § 5599; Sayles v. Louisville City R. Co. 9 Fed. Rep. 512; Sayles v. L. & M. S. R. Co. Id. 515; Sayles v. Dubuque & S. C. R. Co. Id. 516.